Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 1 of 44

 

COMMONWEALTH OF
PENNSYLVANIA
VS.

JAMES CARLO
QUISENBERRY,

DEFENDANT

eee Se

Transcript filed in the
Office of the Clerk of Courts
this 28th day of August, 2019

 

IN THE COURT OF COMMON PLEAS OF WASHINGTON COUNTY, PENNSYLVANIA

CRIMINAL DIVISION

MOTION TO REVOKE BOND

IN THE ABOVE-ENTITLED CAUSE
BEFORE THE HONORABLE

GERALD R. SOLOMON, SENIOR JUDGE,
HELD ON AUGUST 15, 2019,

IN COURTROOM NO. 5

APPEARANCES :

Evan A. Lowry, II, Esquire,
Deputy Attorney General
Representing the Commonwealth

Shane M. Gannon, Esquire
Representing the Defendant

TRANSCRIPT OF PROCEEDINGS

No. 1178-2019

Transcribed by:

Sara Necciai
Court Reporter

 

 

EXHIBIT

i B
 

Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 2 of 44
INDEX
Witness: Jon Ridge
Direct Examination by Mr. Lowry 4
Cross-Examination by Mr. Gannon 10
Redirect Examination by Mr. Lowry 21
Witness: James Carlo Quisenberry
Direct Examination by Mr. Gannon 23
Cross-Bxamination by Mr. Lowry 28

 

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 3 of 44

 

EX HTB ET Ss

 

Commonwealth Marked Admitted
A ~ Maps 2é 22
Defendant Marked Admitted

 

A - Google Maps Printout 14 16

 

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 4 of 44

10

Il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

PROCEEDINGS
THE COURT: This is the time set with regard to
the Commonwealth's Motion to Revoke Bond in the matter of the
Commonwealth of Pennsylvania versus James C. Quisenberry at
No. MJ-27301-01~CR-50-219.
Is the Commonwealth ready to proceed?
MR. LOWRY: Yes, Your Honor.
THE COURT: Is the defendant ready to proceed?
MR. GANNON: Yes, Judge.
THER COURT: You may proceed,
MR, LOWRY: ‘The Commonweaith will call Chief
Jon Ridge to the stand, Your Honor.
(Jon Ridge, having been sworn, testified
as foilows:}
MS. PUSTOVRH: Please be seated and state your
full name for the record.
THE WITNESS: Jon Ridge. I'm the Chief Adult
Probation and Parole Officer in Washington County,
Pennsylvania.
DIRECT EXAMINATION
BY MR. LOWRY:
Q. Mr. Ridge, I'm going to call your attention to
August 10th of 2019. Did you issue a warrant for the
defendant, James Quisenberry?

A. I released 4 warrant for Mr. Quisenberry. Yes.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 5 of 44

10

il

12

13

14

i5

16

17

18

19

20

21

22

23

24

25

 

 

Q. And when you say you released a warrant, can you
teli me what you mean by that?

A. Well, on all of our, what we call, tier three
defendants or offenders within our house arrest unit, we have

a presigned warrant, you know, for the purposes of safety,

really.
Qo. Okay. And what's a tier three offender?
A. Tier three is offenders that we've identified as,

you know, potentially dangerous in the community or all
domestic violence offenders. Most of them are bond condition
-- or are bond individuals as opposed to adjudicated
individuals. So we have to get a presigned warrant for the
bond or bail individuais because I don't have the ability to
detain as I would on an adjudicated case.

QO. And in this case, did a Court of Common Pleas

Judge sign that warrant?-

A. They did.

o. And which judge signed that warrant?

A. It was the President Judge, Judge Katherine B.
Emery.

Q. And is the defendant in this case, James

Quisenberry, a tier three offender?
A. He is because it's a domestic violence case. Yes.
Q. What occurred on August 10th that caused you to

release the warrant?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 6 of 44

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

6

A. Well, there was an exclusion zone breach. You
know, there was contact in regards to --

Q. I'm just going to stop you right there. When you
say "there was an exclusion zone breach," can you describe
what an exclusion zone is?

A. Well, the defendant in the case had gotten onto
the interchange at 279 Southpointe.

Q. So what -- are exclusion zones areas where
defendants that have the Buddi Clip are not permitted to go?

A. Yes.

Q. And, in this case, the defendant entered one such
exclusion zone?

A. He did.

QO. Where was that exclusion zone?

A. Tt was at the Southpointe 279 interchange -- or
I-79 interchange.

Q. And why does that exclusion zone exist around that
area?

A. Because the victim's home is within the two-mile
radius of that interchange.

Qo. Okay. Now, I would assume that prior to -- or at

the time defendants are hooked up to the Buddi Clip, they are
informed of these exclusion zones?
A. Yes.

QO. And can you tell the Court if that happened with

 

 
iG

11

12

13

14

15

16

L?

18

i9

20

Zl

22

23

24

25

Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 7 of 44

 

the defendant in this case?

A. Well, Mr. Quisenberry and I, when he initially
came on, we had a lengthy discussion about not being in
Southpointe. He wanted to go to Southpointe pool. TI said,
"You can't go to Southpointe pool." Anywhere in Southpointe
is going to be within the two-mile radius of the victim's
home.

QO. You may not know this. Do you know that the
defendant's bond was revoked and subsequently reinstated?

A. I do.

Qa. Did the defendant have to come back to your office
to get rehooked up with the Buddi Clip?

A. He did.

QO. Were there any changes of the exclusion zones when
the defendant came back to your office to be --

A. Well, there were some more exclusion zones added.

Q. Okay.

A. But we wouldn't tell the defendant that we added
the exclusion zones.

Q. Okay.

A, I mean, clearly, the Southpointe exclusion zone

has been in effect since the beginning.
Q. Now, is there paperwork that the defendants fill
out when they sign up for the Buddi Clip?

A. Yes.

 

 

 
10

il

12

13

14

15

16

17

18

19

20

al

22

23

24

25

Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 8 of 44

 

 

Q. And are defendants given an opportunity to write
any notes or anything in that paperwork?

A. Well, they initial and sign and date.

Q. Did the defendant write any additional information
on his Buddi Clip paperwork?

A. He did. He drafted that he refused to pay,
essentially. I mean, I can read it to you specifically. He
is not willing to pay for the Buddi Clip, and he did that on
both occasions, on the first hcokup and the second hookup.

QO. Now, are you able to determine how close the
defendant was to the victim's home on August 10, 2019?

A. Pretty close. He was within probably .04 miles,
as the crow flies. I mean, you have to remember, that device
is, you know, a halo around a certain zone, and if you went
as the crow flies, I mean, it's very close. Anywhere in
Southpointe, quite frankly, is going to be very close.

Qo. And do you personally know how quick an individual
can make up .4 miles?

A. Yes.

MR. GANNON: JI would object to speculation,
Judge. How would he know this?

THE WITNESS: No, I actually didn't.

MR. GANNON: Is it by car, by foot?

THE COURT: Excuse me. Excuse me. Your

objection is what, Mr. Gannon?

 

 
10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 9 of 44

 

 

MR. GANNON: To speculation, Judge. It's a
broad question.

MR. LOWRY: Judge, i can lay a foundation.

THE COURT: Lay a foundation, please,
Objection is sustained.
BY MR. LOWRY:

Q. After finding out the closeness of the defendant
to the victim's home, did you attempt to determine how
quickiy a person can walk .2 miles?

A. Well, I actually did it previcusly.

Q. Okay.

A. But in testing our protocols and our processes for
the Buddi Clips, specifically in domestic violence cases, we
wanted to show how fast a person can be victimized in that
situation and how response times can be affected. S50 I
actually walked a distance of a prior case that we had to
show that you can walk, you know, a distance of 0.2 miles in
roughly four minutes, and that's an average walk.

QO. And is that something you alse considered when
releasing the warrant for the defendant in this case?

A. Yes. I was concerned that another breach of that
exciusion zone would not afford enough time for a response,

Qo. Okay. Did the -- is there any other reason that
you released the warrant on August 10th of 2013, for the

defendant?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 10 of 44

10

il

12

13

14

5

16

17

18

19

20

21

22

23

24

25

 

 

10

A. That was my main concern.

Q. Okay.

A. You know, there seemed to be -- there seems to be
some questions in regards to veracity in this case. There
seems to be -- you know, there was a prior violation. You
know, I tock those things into consideration.

Q. And when you say, “concern for veracity," what are
you referring to?

A. Weil, you know, when the defendant was asked about

how many firearms he had and he said one, and it ended up
being three. You know, prior criminal history, there is a
prior criminal history. But yet, the defendant said he
didn't have any. I mean, those things affect how we take a
look at a case, and, you know, those things affect on what is
the real reason why a defendant may be exploring the
exclusion zone.
MR. LOWRY: Your Honor, Tt would offer for
cross.
CROSS-EXAMINATTION

BY MR. GANNON:

Q. Officer Ridge, you stated it was a presigned
warrant, What do you mean by that?

A. It's a presigned warrant. The Judge presigns the
warrant.

Q. So you have a stack of warrants that are signed by

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 11 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11

a judge that aren't issued yet?

A, No. We have the authority to release them.

Q. Okay. So you make the decision whether to detain
someone for a violation of bail?

A. In tier threes, yes.

Q. Tt's all within your discretion, not within the
Judge's discretion?

A. Yes.

Qo. The exclusion zone, tell me how you explained the

exclusion zone to Mr. Quisenberry.

A. Well, I mean, it's a two-mile radius from the
victim's home. When he and I had that discussion, we taiked
about Southpointe in general because there was a dialogue
about him going to Southpointe pool. I said, "You can't be
in Seuthpointe. You can't go to the Southpointe pool."

Anywhere in Southpointe is going to be within the exclusion

point.
QO. Two-mile radius, is that typical for all cases?
AY For some. Some, you know, it's really up to what
parameters we can set. I mean, some bond cases, the victim

and the defendant happen to live in such close proximity that
they've agreed to that. That wasn't the case in this one.

Q. And, in this case, they do live in the same 4IP
code; correct?

A. T don't know. I don't know what ZIP codes are

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 12 of 44

10

11

12

13

i4

15

16

Li?

18

19

20

21

22

23

24

25

 

 

12
exactly in both of them.
Q. So you told Mr. Quisenberry it's a two-mile
radius?
A. Uh-huh.
THE COURT: Please answer yes or no.
THE WITNESS: Yes, two-mile radius.
THE COURT: Thank you.
BY MR. GANNON:
Q. Did you tell him, “It was as the crow flies"?
A. I don't recall if I did or I did not.
Q. Did you show him a map with a circle around it?
A. Well, not a map. But it's actually on the screen.
You could see the exclusion zone. It's a big, red circle
that goes around. Yeah.
Q. Did you give him a copy of that?
A. We don't give copies of that.
Q. So if it's a two-mile radius, he can drive down
I-79, one of the busiest highways in Pennsylvania; correct?
A. It would be very close,
QO. You said he was .4 miles away, so almost a half a
mile?
A. Roughly.
QO. Where exactly was he located?
A. Well, according to our graph, I mean, it looked as

if he got on right there at the I-79 interchange at

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 13 of 44

10

11

12

13

14

is

16

17

18

19

20

2i

22

23

24

25

 

 

13
Southpointe.
Q. It just locked like he got on the exit?
A. Well, I mean, you could see -- you can follow his

GPS peints, just like I'm sure you've seen before on any GPS.
Q. Do you have that information available right now?
A. I have a copy of it. I mean, you reaily can't see
it very well. But we can certainly make that happen if it
was necessary.
MR. GANNON: Do you mind if I take a look at
it, Your Honor? If I may approach?
THE COURT: You may approach.

THE WITNESS: There's three screenshots. I

just -- I marked that one because that is it. There is that
little square that's blocking it (indicating). But, I mean,
if we pull it up on the history -- well, here's this. You
can see this right here (indicating). I can give you the

history of it so you can take a look. That's just another
way of looking at the information. It shows you all of the
locations.

BY MR. GANNON:

QO. These are the violated locations?

A. Bxactly.

o. One violated location at Southpointe Boulevard?
A. Yeah.

Q. That would be the exit at Southpointe?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 14 of 44

 

1 A, Yeah.
2 Q. Do you know if he was getting on the exit or

3 driving past it?

4 A. Tt looked as if, after looking at the information
5 in this diagram -- that -- he was bearing onto this road.

6 THE COURT: Excuse me. Bearing onto which

7 road?

8 THE WITNESS: I-79. Probably Pittsburgh,

9 north, I guess.

10 BY MR. GANNON:

11 Qo. What is the distance from the exit Southpointe to
12 Judge Costanzo's home?
13 A. Well, that was hard for me to determine, but

14 that's what I mean. I estimated to be about 0.4 imilaes,

15 the crow flies.

16 MR. GANNON: Your Honor, may I approach?

17 THE COURT: You may approach.

18 (Whereupon, Defendant's Exhibit A was marked
19 for identification purposes.)

20 BY MR. GANNON:
21 QO. To am going to show what I will mark for
22 identification purposes as Defendant's Exhibit A. Take a

23 minute to look at that. This is a Google maps printout,

24 IT won't say the address in open court. But the top address,

25 is that the correct address of Judge Costanzo?

 

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 15 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

295

 

 

A. I believe so.

Q. And the bottom point is Scuthpointe Boulevard,
where the defendant was tracked?

A. Yes.

QO. What is the distance that Google maps set forth?

A. It says 2.3 miles.

QO. A lot farther than .4 miles?

MR. LOWRY: Objection, Your Honor. I believe
that's mischaracterizing the map in terms of what the most
direct route would be.

MR. GANNON: Your Honor, it's relevant because
this is the distance road-wise from Ms. Costanzo's house to
the highway. The officer testified that he wasn't sure if he
explained to Judge -- or Mr. Quisenberry that he told him it
was as the crow flies or road distances. So how is he
supposed to know where the exclusion zone is? It merely
shows that the distance is longer than two miles to get to
Southpointe Boulevard.

THE COURT: By the roadway, rather --

MR. GANNON: By roadway, Judge.

THE COURT: Are you conceding it's within two
miles?

MR. GANNON: No, it's not within two miles,
Judge. It's 2.3 miles.

THE COURT: You are saying by roadway?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 16 of 44

 

16

1 MR. GANNON: Yes.

2 THE COURT: Is where he was within two miles of
3 the Judge's home?

4 MR. GANNON: As far as the crow flies?

5 THE COURT: Yes.

6 MR. GANNON: Oh, I'm not sure.

7 THE COURT: Then it's .4 miles?

8 MR. GANNON: I can't attest ~- I'm just asking
2 because the officer answered he wasn't sure if he toid

10 Mr. Quisenberry that the exclusion was as the crow flies.

il That is the purpose of this question.

12 THE COURT: The Court understands the

13 objection.

14 MR. GANNON: Your Honor, at this time, I would
15 offer for admission of Defense Exhibit A.
16 MR. LOWRY: Judge, with my objection noted, Tf
i? have no objection to it's admittance.

18 THE COURT: Exhibit A is admitted.

19 (Whereupon, Defendant's Exhibit A was admitted
20 into evidence.)

2i BY MR. GANNON >

22 Q. Officer, you said there were other exclusion zones
23 added after Mr. Quisenberry was released a second time?

24 A. It's just places where the victim may be.

25 Q. And you didn't tell him about these exclusion

 

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 17 of 44

10

11

12

13

14

15

14

17

18

19

20

24

22

23

24

29

 

 

i?
zones; correct?

A. No. And, I mean, IF wouldn't -- that's a different
situation. He would have -- he would really have no reason,
I don't believe, to be in those exclusion zones. So it's
something that strategically I wouldn't tell a defendant in
that case.

QO. Would you issue a warrant for him being in that
exclusion zone?

THE COURT: Excuse me. What's the relevance of
that, Mr. Gannon?

MR. GANNON: Well, Judge, it goes to the
instruction. Part of the bail, under the rules of that, he
has to be instructed specifically on what he is allowed and
not allowed to do when there is nonmonetary conditions.

THE COURT: Whether or not he violated any of
these other zones is really not at issue in today's hearing.

MR. GANNON: I will move on, Judge.

BY MR. GANNON:

Q. Officer, with the restricted zone in question
today, did you give him any written instructions?

A. Yeah. I mean, he has several in regards to what
he can and can't do, signed through his house arrest system.

QO. Specifically to the restrictive zone?

A. Well, it says, “exclusion zones." I mean, you can

take a look at it, if you want. I mean, it's got -- in his

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 18 of 44

10

il

12

13

14

L5

16

17

18

19

20

al

22

23

24

25

 

 

18
participant agreement, it clearly says about failure to

comply, tracking and maintenance, his curfew, exclusion
zones, "I will not travel to any prohibited locations listed
in my conditions of release from court order. I understand
that travel into such locations constitutes a violation of
the program and will be reported to my officer."

I mean, obviously, you know, these types of cases

are a little more extreme.

QO. What locations were listed?

A. Well, I specifically told him about Southpointe.
Q. Were any listed?

A. We don't list them. I mean, we go over that with

the individual.

Q. But the instruction says, "the exclusion zones
that are listed".

A. Well, I guess what you're saying is there. We go

over that, though, with them.

Q. And you said, "Don't go into Southpointe;"
correct?
A, Yeah. He and I taiked. Southpointe is going to

be a violation just because of the distance.

Q. But the only evidence you have is that he drove
past the exit; correct?

A. Well, he drove onto the exit.

oO. He drove onto the exit?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 19 of 44

10

ii

12

i3

14

15

16

Li?

18

19

20

21

22

23

24

25

 

 

19
A. Yes.
Q. You made the decision to issue the warrant?
A. I did.
Q. Did anyone call you to inform you that a breach
was made?
A. Well, yeah. Our staff was in contact with us. 1

confirmed with my assistant chief. You know, we talked

about, you know, potential threats. You know, the case in

general.
QO. Who contacted you from your staff?
MR. LOWRY: Judge, I'm going to object as to
relevance. I don't know if --

THE COURT: Where are we going with this,
Mr. Gannon?

MR. GANNON: Well, dudge, I think it's
absolutely relevant because what I'm getting at is we can
present evidence that Mr. Quisenberry received a call asking
where he was, and the caller stated that Judge Costanzo
wanted a warrant issued for his arrest because her buzzer
went off. And the question is, Judge -- you know, we're
talking credibility. How many other cases would they come
arrest somebody on a Saturday night at their house for
driving on I-79, a half mile away from the individual's home.
So I am going towards credibility.

THE COURT: TI am not interested in other cases

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 20 of 44

i0

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

29

 

 

20
where they may or may not have taken action. JI am interested

in this case. So let's stick to this case. The objection is
sustained.

By MR. GANNON:

QO. Who is in charge of Washington County Aduit
Probation?

A. I am.

QO. Who is in charge of you?

A. President Judge Emery.

Q. Do you do work for Judge Costanzo?

A. bo IT do work for her?

MR. LOWRY: Objection, Your Honor. Relevance?

MR. GANNON: Judge, it goes -~

THE COURT: Are we just fishing here, or are
you going someplace, Mr. Gannon?

MR. GANNON: I'm going to credibility, Judge.
If he feels that he has to make a decision because somebody
has authority over him, it affects his credibility.

THE COURT: As I understand his testimony,
there are a number of warrants that are signed -- presigned
in the event some violation occurs. As the President Judge,
I'm assuming that that duty falis to Judge Emery. So are you
saying that somehow he singled this case out? Is that where
we are going with this?

MR. GANNON; Yes, Judge.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 21 of 44

10

il

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

21
THE COURT: Well, you can ask him that.
BY MR. GANNON:
QO. Do you do work for Judge Costanzo?
MR. LOWRY: Objection, Your Honor.
THE COURT: Objection sustained. He doesn't
work -= he works -- she is over him because he is the Chief

Adult Probation Officer, and she is the President Judge.
Whether it be her or some other person, it would be the
person in charge, is that correct, whoever the President
Judge is?

THE WITNESS: Correct. I work for the
President Judge of the 27th Judicial District of Washington
County.

MR. GANNON: I have no further questions,
Judge.

MR. LOWRY: Judge, may I approach?

THE COURT: You may approach.

MR. LOWRY: Thank you.

REDIRECT EXAMINATION

BY MR, LOWRY:

Q. And I have grabbed what you have previousiy
testified to as the maps that you used to determine an
approximate distance between where the defendant was driving
and where the victim's house was; is that correct?

A. Correct.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 22 of 44

 

22
1 Q. And when did you pull these maps?
2 A. I pulled -- those maps were pulled down on Monday.
3 Q. And based on these maps, you came to the reasoning
4 or Gistance-wise that there was .4 miles between where the

5 defendant was on August 10th and the victim’s home; is that

6 correct?

7 A. An estimation in a straight line. Yes.

8 MR. LOWRY: Judge, I would just mark these maps
9 as collectively Commonwealth's Exhibit I believe we are A,
10 and move them into admission, Your Honor.
ii MR. GANNON: I have no objection.

12 THE COURT: I believe yours was marked Exhibit
13 A.

14 MR. GANNON: Yes. I marked A.
15 MR. LOWRY: Okay. [t's Exhibit 1, Your Honor.
16 THE COURT: Commonwealth's Exhibit 1 is

17 admitted.

18 (Whereupon, Commonwealth's Exhibit 1 was marked
19 and admitted into evidence.)

20 MR. LOWRY: No further questions, Your Honor.
2k THE COURT: Thank you. You may step down.

22 THE WETNESS: Thank you.

23 THE COURT: Anything further from the

24 Commonwealth, or are you resting?

25 MR. LOWRY: I rest, Your Honor.

 

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 23 of 44

10

il

12

i3

14

15

16

1?

18

19

290

21

22

23

24

25

 

 

 

23
MR. GANNON: Your Honor, I would call James
Quisenberry.
{James Cario Quisenberry, having been sworn,
testified as follows:}
DIRECT EXAMINATION
BY MR. GANNON:
QO. Mr. Gannon, can you state your name for the
record?
A. James Cario Quisenberry.
Q. What is your current address?
A. My current address is 119 Cider Lane, McMurray,
PA.
QO. Do you have any children?
A. Yes, two chiidren.
Q. And are they to an ex-wife?
A. Yes.
QO. Where does your ex-wife live at?
A. 713 Centenial Avenue in Sewickley, PA.
MR. LOWRY: Judge, I am just going te object.
If the question -- I would stipulate to his children, his
wife -- because that all was established at the last hearing.

I don't know if this is going to anything else. I was just
trying to --
MR. GANNON: It's just going to his travels

that day, Judge. That's ali. I am not getting into his

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 24 of 44

i0

11

12

13

14

is

16

1?

18

19

20

21

22

23

24

25

 

 

24
whole background, because that was obviously presumed.
BY MR. GANNON:
GQ. You heard the testimony of Officer Ridge; correct?
A. Yes.
QO. How were you instructed regarding the restrictive

zones on the Buddi Clip?

A. That was a very loose conversation we had. In
fact, he made a specific comment that he made adjustments to
the zone that I could use the Southpointe exits. And while
we did discuss, the Southpointe pool was still up for
discussion. It was never specifically outside the zone. He
made the comments that it was several miles to drive to her
house from that point on the map, if you will. But he made
it quite clear that Southpointe exit was available for me to
use because I was employed at the time. You know, I had work
in West Virginia, several cities in West Virginia from
Morgantown south as well as up to Weirton and the north. I
worked in Washington, PA for that matter.

And, obviously, my children co-reside with their
@xX -- or my ex-wife, their mother, up in Sewickley. So he
made sure that £ could use that Southpointe highway exit.
Not Southpointe, itself, like, the neighborhoods in
Southpointe.

Southpointe itself is a gigantic community with

residences, commercial operations, as well as, like,

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 25 of 44

10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

25

restaurants and things of that nature as well.

Q. Before your bond was revoked initiaily, did you
have the Buddi Clip on?

A. Yes, I did. Yes.

QO. Did you use the Southpointe exit during that time?

A. Every day.

Qo. Did you have any issues?

A. Not once.

QO. Were you ever alerted to any issues?

A. Not once,

QO. On Friday or Saturday, August 10th, can you

explain to me what you did that day?

A. Is August LOth Saturday?
Q. Yeah. I believe it is.
A. Saturday I got up and took my children -- well,

Saturday evening, I guess it was, Saturday night. I had the
children all day, and IT took them up to their mother's house
in Sewickley. So around 7:00, I want to say, or a little
before 7:00, we went to their mother's house in Sewickley.
You know, drove up 79, as I've done numerous times, including
the Friday before the Saturday in question. I took my child
to a dentist appointment Friday morning, same routes through
Southpointe exit to and from. Not one phone call regarding
the Buddi Clip, not one arrest or anything. So I had no

issues whatsoever on Friday until Saturday evening for some

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 26 of 44

10

i1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

26
reason. I was coming back through Sewickley -- through

Southpointe exit, not through Scouthpointe itself. And the
Southpointe exit is different than Southpointe., They are not

the same thing.

Q. Did you ever enter into Seuthpointe?

A. Never.

Q. What happened Saturday night?

A. Well, after I got off the exit, and as TIT always

have, since prior to my bond being revoked and reinstated, I
turned left and headed directly towards home. About, I don't
know, three minutes from my house, I guess, I got a phone
call from what turned out to be the Washington County
Probation Office. And a young gentleman was asking me, you
know, where I was. And she said, “Judge Costanzo's Buddi
Clip had gone off, and she was freaking out wanting to know
where I was."

MR. LOWRY: Objection, Your Honor. Hearsay.

THE COURT: Objection sustained.

BY MR. GANNON:

Q Don't tell us what anyone said.

A. Oh, okay.

Q. Just -- you got the call from adult probation?
A. Yeah, Adult probation -- well, I'm going to say

what he said.

Q. What did you do after that?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 27 of 44

10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

27
A. Well, he asked me where I was. I said, “East
McMurray Road, and I went home."
Q. After that what happened?
A. Well, then about an hour later, a Peters Township

Police Officer showed up at my house and said adult probation
had sent him over to check om me and that they had told him TIT
said I wasn't home, which I never did say.

And I reiterated that I am not under house arrest,
was never advised that I was under house arrest, and I had
full reign, just to live my life, and then he said he wouid
like to sea my vehicle.

I invited him in. I said, "Please do. Come on
in." Showed him my vehicle. He put his hand on the hood.
And I said, “It should be nice and hot. I just got back from

Sewickley taking my kids to my ex-wife's home."

Q. Let me stop you. Were you arrested at that point?

A. No, sir.

Q. When were you arrested?

A. About an hour after that, I'm watching TV at home,
doing absolutely nothing, abiding by the bond that -- you

know, the bond that the probation statute said I was getting,
just watching TV peacefully. And T got a rap, Trap, rap on my
door, and three Peters Township Police Officers showed up and
said they had just received an arrest warrant that they were

asked to execute from the probation office about 9:30 at

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 28 of 44

10

11

i2

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

28
night.

Q. From the time you got home to the time you were
arrested, did you ever leave at that point?
A. Never.
MR. GANNON: I have no further questions.
CROSS-EXAMINATION
BY MR, LOWRY:
om When you were hooked up to the Buddi Clip,

probation personnel explained to you restrictive zones;

correct?
A. Which time?
Qo. The first time.
A. We did. And we discussed Southpointe was okay --

exit was okay.

Q. And when they told you about restrictive zones,
you knew that you could not go in to a restrictive zone when
you had the Buddi Clip attached to you; correct?

A. Not true. I was advised I would get a phone call
and have to leave if I set off her Buddi Clip.

QO. So you met with them and they talked to you about
restrictive zones, right?

A. Yeah. They said that, "Her Buddi Clip would go
off if you came into the zone."

Q. And you knew that the restrictive zone ——

THE COURT: Excuse me. Excuse me. Could we

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 29 of 44

10

li

12

i3

14

15

16

17

18

19

20

21

22

23

24

25

 

 

29

have names instead of they and them?
BY MR. LOWRY:

Q. Who did you talk te the first time you were there?

A. Chief.

Q. So Chief Ridge told you about these restrictive
zones; correct?

A. No. He told me about one.

on The restrictive zone that you entered; correct?

A. No. There was not a restrictive zone at that
time.

Q. The victim's house was not a restrictive zone at

the beginning of the case?

A. No. The Southpointe exit was available for my
use, and that's the only place that I went. Soe the answer to
your question is ne, I did not enter a restrictive zone that
Eowas advised of.

Q. So you heard Chief Ridge testify that he was
concerned because you had previously recorded that you have

one firearm, when indeed you have four; is that right?

A. T have one at home.

Q. But you have four firearms; correct?
A. Not in my possession.

QO. Do you own four firearms?

A. T do.

GQ. And you also -- I believe you actuaily testified

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 30 of 44

10

11

12

13

i4

15

16

17

18

13

20

21

22

23

24

25

 

 

30
when I asked you that you didn't have a prior record, and it

is true that you have at least three summary convictions; is
that correct?

A, I testified FT don't remember it.

MR. GANNOM: I will object on two grounds,
One, irrelevant. We are here for only the viclation. And
two, a summary conviction -- or a summary offense isn't a
criminal conviction.

THE WITNESS: Right.

THE COURT: Well, we are also here to test the
credibility of witnesses. The objection is overruled.

MR. LOWRY: Thank you.
BY MR. LOWRY:

Qo. So you agree with me then when I asked about your
criminal record, you said that you didn't have one, and it
turns out that you have three summary convictions; correct?

A, I would imagine there are speeding tickets in
there as well that would count as summary, and I don't
remember any of them, sir. My answer to your question then
was, "No. J don't remember that."

Q. And you know that you have three summary
convictions; correct?

A. t didn't. I was not aware of that at the time.

Q. Would you like me to show it to you again, or are

you still saying you don't have them?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 31 of 44

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

31

A. I may. I am asking -- your question was --~ if you
could reiterate what your question was -- when you asked me
before, I did not know that I had three summary offenses.

Qo. And then I said, now you know that you have them
because I showed you your criminal record.

A. Yeah. Just three summary cffenses. That's it.

Q. Okay. So you are not denying that today?

A. Summary offenses.

oO. Okay.

A. Well established. Yes, sir.

9. And you also had a different story about what
happened at Subway restaurant; correct?

A. No.

Q. Well, you heard the witness testify that you
attacked a juvenile at Subway restaurant, and you had a
different story; is that correct?

A. No.

Qo. You didn’t have a different story?

A. My recollection --

Q. So you attacked a juvenile at Subway restaurant?

A. No. My recollection was she said she wasn't
really paying attention because she was making sandwiches.
Under --

Qo. Is that your -- you can -- is that your testimony?

That's your testimony? I'm asking you a question.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 32 of 44

10

li

12

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

 

32

A. That's the testimony.

Q. Okay.

A. She said she didn't recollect. She wasn't paying
attention. She was making sandwiches. I did not attack
anyone.

Q. Can you explain to me why every time it benefits

you to have a different story or tell a lie, you do it?

MR. GANNON: I'm going to object, Your Honor.

THE COURT: Objection sustained.

MR. LOWRY: Judge, I have no further questions.

MR. GANNON: I have no additional questions.

THE COURT: So your testimony is that in
contravention to what the Chief Adult Probation Officer said,
you were told by him that you could use the Southpointe exit?

THE WITNESS: Yes, Your Honor. I used it many
times prior to the Buddi Clip being removed as well as --

THE COURT: I'm just saying -- I'm just going
as to what he told you.

THE WITNESS: Yes, sir. Before the Buddi Clip
being removed as well as the second Buddi Clip being put on.

THE COURT: And on the night in question, you
were going where?

THE WITNESS: I just dropped my kids off at
their mother's home, and I went straight to my house.

THE COURT: On Route 7= <-- Interstate 79?

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 33 of 44

10

il

12

i3

14

15

16

17

18

19

20

24

22

23

24

25

 

 

33
THE WITNESS: That's right. I went up 79 to

take them there and came down 79, the same route as I have
done a hundred times with the Buddi Clip on, Your Honor.
Nowhere near the accuser. Nowhere near. I worked hard to
get the bond reinstated. I would never violate your trust in
me to get that bond reinstated.

THE COURT: So then, if I am going to take what
you are telling me, then the Chief Adult Probation Officer is
not being truthful when he said -- when he testified under
oath that you were told that there was this two-mile zone and
you weren't to go into it?

THE WITNESS: That's correct, sir. That is
correct, Your Honor. He and I spoke specifically about the
exit was okay. We discussed, further, the pool with my
children and I. And we're trying to Figure out -- and our
discussion was exactly about a schedule for Judge Costanzo
and I -- who could use the pool, because she also belongs to
the same pool. So we are trying to see how I could be abie
to take my kids there and she could take her kids there as
well and not be near each other, Your Honor.

THE COURT: Well, you heard his testimony that
when the pool discussion came up, he told you “any place in
Southpointe."

THE WITNESS: That is factually inaccurate. We

discussed the fact that it was -- for the time being, stay

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 34 of 44

10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

34
away until we can figure it out. I said, "I can do that for

now as long as I can use the highway."

THE COURT: So he testified falsely on that
issue also?

THE WITNESS: Your Honor, I'm being 100 percent
truthful with you as I would never have used --

THE COURT: i'm not --

THE WITNESS: I would never have used the exit
if I knew that it was not -- if it was in any kind of
exclusionary zone, as that's just the common sense exit to
take given the routes that I take from my children to go to
school up there. They have activities up there, tutoring up
there. So -- and I have 50 percent custody, so that's the
exit I always used and always have used, Your Honor.

THE COURT: Anything further, Mr. Gannon?

MR. GANNON: No, Judge.

MR. LOWRY: Nothing further.

THE COURT: Thank you. You may step down.

THE WITNESS: Thank you, Your Honor. I
appreciate your time.

MR. GANNON: Your Honor, I have no further
witnesses.

THE COURT: Any rebuttal testimony?

MR. LOWRY: No, Your Honor. JT have no rebuttal

testimony.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 35 of 44

10

11

12

13

14

15

16

1?

is

19

20

21.

22

23

24

25

 

 

35
THE COURT: Do you wish to make argument?

MR. LOWRY: Your Honor, I would just state that
consistently throughout this case, the defendant has chosen
to fabricate or outright lie or make up facts that perfectly
align to his story or perfectly align to him not doing
anything wrong or violating any bond conditions or owning
four guns when he only said he had one or about his criminal
history.

It is clear, based on the defendant's
interaction at Subway and this violation, that he cannot
conform himself to the rules and he can't follow his bond
conditions. The defendant is demonstrating for the Court
chat he is unable to follow any and all conditions put on
him.

Now, Judge, you heard the defendant testify
that he was taking his children back home to his ex-wife's
house.

I submit that the defendant could have been
testing the Buddi system to see how close he could have got
to the Judge's house without being caught. He was pushing
it. He was testing the system to see. And when he got
caught, he then said, I was taking my children up to his
ex-wife's house.

Now, I will say that I am requesting for his

bond to be revoked at this time.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 36 of 44

10

il

12

13

14

15

16

i?

18

13

20

21

22

23

24

25

 

 

36
However, I do understand that the Court may
view this violation in a different light than the Subway
violation. And if this Court is so inclined as to grant bond

to the defendant again, I would ask for a zero tolerance
instruction from Your Honor and to instruct the defendant
that he is at no times to be anywhere near Southpointe, which
includes I-79 or the on-ramp to I-79 or anywhere in that
area.

That's all = have, Your Honor.

THE COURT: Mr. Gannon?

MR. GANNON: Your Honor, first, with respect to
the warrant itself, the fact that there are presigned
warrants aren't lawful in and of itself. The decision to
revoke a bond or revoke and release is up to the bail
authority, which is a Judge in this case, not the probation
office. He shouldn't have full authority to decide when
someone's bond is revoked.

It's my understanding that the entire bench in
Washington County has recused themselves from this case
because they cannot be unbiased, and I believe that includes
Judge Emery. So using a warrant with her signature, in my
opinion, by itself is unlawful.

And also, Your Honor, the bench warrant itself
is now past 72 hours. We are having this hearing today. I

filed an emergency motion. The laws state that the

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 37 of 44

10

11

12

13

14

15

16

Ll?

18

19

20

21

22

23

24

25

 

 

37
conditions -- nonmonetary conditions of a bail bond must be

specifically explained on the baii itself. That wasn't done
in this case. Bail says he has restricted areas that are
listed, They weren't listed. It wasn't explained to him.
Mr. Quisenberry testified he traveled this route previously.
There was no testimony to contradict that notion.

And, Your Honor, the fact that the Commonwealth
relies upon three summary convictions should show what this
case is about. A summary conviction is not counted on their
prior record score, will not show up when you bring your
pricr record through the Pennsylvania State Police. It's a
reach, Judge. If this case involved anyone other than a
victim as a Judge, it wouldn't have been prosecuted this way,
he wouldn't have been arrested on a Saturday night.

Judge, Chief testified specifically it takes
four minutes to walk .2 miles. That would take —-
supposedly, according to their evidence, Mr. Quisenberry
walked .8 miles to Judge Costanzo's house from where he was.

THE COURT: You mean eight minutes?

MR. GANNNON: Eight minutes. So they responded
approximately three hours later. So what response time are
we talking about? Obviously, they weren't so concerned he
was going to hurt her that they flew there that instance.
They wait hours later to approach his house when he's at

home. He never left his home. He cooperated.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 38 of 44

10

12

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

38
THE COURT: What testimony was there they

waited hours later? = thought that someone went to his home,
his car was still warm.

MR. GANNON: He wasn't arrested at that point,

Judge.
THE COURT: No. He was not arrested,
MR. GANNON: I'm saying until he was arrested.
THE COURT: He could have been arrested until
the warrant was issued. The warrant came from an unbiassed

source, not from Judge Emery. She presigned all of the
warrants. I directed that the warrant be issued on Saturday
night, shortly before 9:00 p.m.

MR. GANNON: Well, = didn't receive a copy of
the warrant, Judge.

THE COURT: No. I didn't sign it. I was told
chat there was a presigned warrant by Judge Emery. MThe
question to me was, "Should it be issued?" I said, "Did he
violate the terms?" They said that he did, so I directed
that the warrant be issued. So it did come from an unbiased
source,

Eo am not biased in any way towards your client.
I don't know your client. I am a visiting judge here. As I
mentioned months ago, when I was assigned this case, I did
meet Judge Costanzo on one occasion at the midwinter meeting

of the Trial Judges' Association. I was introduced to her by

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 39 of 44

10

li

12

13

14

15

16

17

18

193

20

21

22

23

24

29

 

 

39
Judge Cordaro, who you know. I said helio to her. She said

hello to me, and that was basically it. And I have not seen
her since, other than when we have been in court.

MR. GANNON: I am not saying that this Court is
biased, Judge. I am arguing on the testimony that I heard.

[I didn't hear any testimony that you issued the warrant. So
I was operating under the testimony that it was issued
directly from adult probation from a presigned stack.

In any event, Judge, the bond conditions still
have to be Laid cut specifically so Mr. Quisenberry knows
exactly where he can and can't go.

T£ the Court will release him and he is told he
cannot use that Southpointe exit, I can guarantee it he won't
use that Southpointe exit. He doesn't want to be
incarcerated away from his children.

THE COURT: Weil, his testimony was he was
never stopped before for it. The testimony of the Chief
Adult Probation Officer was he was told that there was a
two-mile radius from the Judge's home. And he was within
that radius, whether it was the Southpointe exit or any place
else, he was told -- if I'm to believe Chief Probation
Officer's testimony, Southpointe was a no-no for him in any
fashion.

MR. GANNON: And he never traveled directly

inte Southpointe, Judge. He used that exit before with no

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 40 of 44

16

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

 

 

40
problem.

THE COURT: Well, that's his testimony. And I
don't know -- that's the only testimony I have on that issue.

MR, GANNON: And that's why I'm arguing that.
If that's incorrect, they can track him on the Buddi Clip.
They could present evidence that he never used that exit.

But, Judge, the fact is, he -- the allegations
in this case ~~ calls went from August to January of 2019.

He wasn't placed on the Buddi Clip until March or April. So
there were two months there where he was unsupervised, and he
never tried te contact Judge Costanzo. He never went to her
home. That wasn't his intent. If he intended to hurt her,
he intended to harass her, he could have done it within those
two months, Judge. So I would say, that goes to show the
fact that this wasn't his intention. He was taking his
children home. He was coming back to his house.

THE COURT: Well, EF don't know what his
intention was. But if IT am to take your argument that I am
to discredit the testimony of the Chief Adult Probation
Officer of this county, when he testified under oath that he
specifically went over these matters with your client and
accept the word of your client -~ is that what you are asking
me to do?

MR. GANNON: Well, Judge, even if you belive --

even if it’s true that he went over, he still has to include

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 41 of 44

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

that in the bond conditions given to him. It has to be
specifically laid out according to the law. It can't be
orally given. It has to be specifically written out in
detail, any nonmeonetary conditions. And there was testimony
that that wasn't done in this case.

Now, if the Court would grant him release on
bond and those things are specifically laid out, I can
guarantee you he would follow it to a "T" for the remainder
in this case.

But, Judge, I mean, that's, basically -- I
believe it's Rule of Criminal Procedure 527. It must be
specific. The bail authority shall state with specificity on
the bail bond any nonmonetary conditions. And that wasn't on
the bail bond itself, Judge.

On that basis, I ask that the motion be denied.

THE COURT: Does the Commonwealth care to
respond?

MR. LOWRY: Judge, I would just state that the
specific locations of the restricted zones were not listed on
the bond conditions. However, they were explained to the
defendant in person. And one of his bond conditions was te
comply with the Buddi Clip. That, in and of itself, in
addition to sitting down with the defendant, pointing to a
sereen and saying, "You cannot enter this red zone" is

sufficient notice to the defendant that if he enters that

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 42 of 44

10

Li

12

i3

14

15

16

Ll?

18

19

20

21

22

23

24

29

 

 

4?
zone, that would be considered a violation of his bond. A

warrant would be issued for his arrest, and he would be
arrested. ‘That was explained to the defendant.

Now, I understand that the rule says it must be
with specificity on the actuai bail bond paperwork.

However, I think, when you break it down into

those specific -~- it's impractical. It doesn't happen on any
ease. It's more this is a condition, and then they explain,
here is a big, red dot on the screen. It's two miles around

the Judge's house. You cannot enter. There is no question
that the defendant was on notice that he could not enter that
area, and he entered that area.

This is, again, the defendant simply throwing
himself in the face of the law, disobeying his conditions,
and doing what he pleases. And if even assuming that this
Southpointe area was told to the defendant to be off limits,
I would argue that it shows Your Honor that the defendant, at
the very least, is pushing those limits. What reasonable
person would use the on-ramp at Southpointe to enter onto 79?

Defense Counsel said what a major highway 79
is, meaning there's tons of on~ramps and exit ramps. The
defendant had numerous choices. Why place himself, again, in
that situation? It's the exact same argument at the Subway.
He cannot conform himself to the rule of law.

That would be my argument, Your Honor.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 43 of 44

10

11

12

i3

14

15

16

17

18

13

20

al

22

23

24

25

 

 

43
THE COURT: I've thought about this case since

last Saturday night, and it seems like I have thought about
nothing but this case over the last months because ail that
has gone on in it.

Mr. Quisenberry spent nearly two months in jail
already, under my order, and now another five or six days.

He is probably fast approaching what he would be sentenced to
if he gust simply pled guilty or gone to trial and been
convicted.

However, I am quite concerned. It seems to me,
from the two hearings that I had, that Mr. Quisenberry plays
fast and loose with the rules that he should be playing by.

I am willing to consider, Mr. Gannon, house
arrest for your client where he would be restricted to his
home, not permitted to leave his home except for employment
purposes or hospital or doctors visits.

Tf your client is willing to agree to such, fi
want you to work something out with the Commonwealth, and I
will consider signing a proposed order to that effect.

However, I consider him to, at the very least,
be a scofflaw with regard to the law and this Commonweaith.

In the meantime, the defendant's bond is
revoked and he is committed forthwith to the Fayette
County -~ to the Greene [sic] County Prison. That order will

be handed down in writing.

 

 
Case 2:20-cv-01824-NR Document 5-3 Filed 01/27/21 Page 44 of 44

 

fC RERTIFICA TE

I hereby certify that the proceedings and
evidence are contained fully and accurately in the
stenographic notes taken by me of the hearing of the
above-cause, and that this is a correct transcript of the

same.

{/s/ Sara Necciai

Sara Necciai
Court Reporter

The foregoing record of the hearing of the

above-cause is hereby directed to be filed.

/s/ Gerald B. Solomon, J.
GERALD R. SOLOMON, JUDGE

 

44

 

 
